453 F.2d 1368
Charles W. LACEFIELD, Petitioner-Appellant,v.Dr. George J. BETO, Director, Texas Department ofCorrections, Respondent-Appellee.
No. 31022 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Jan. 10, 1972.

Before BELL, AINSWORTH, and GODBOLD, Circuit Judges.
PER CURIAM:

Affirmed.1 See Local Rule 21.2


*
 Rule 18, 5 Cir., Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I


1
 The questions presented upon this appeal are whether the district court erred in holding that the appellant's three-year state sentence for assault with intent to murder did not amount to a vague or indefinite sentence because it was made to run consecutively with a previously imposed fifty-year sentence, which was in the process of being appealed; and (2) that the imposition of consecutive sentences does not constitute cruel and unusual punishment


2
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966